Exhibit 10.12

 

PLANT PARCEL LEASE AGREEMENT

 

GREATER ERIE INDUSTRIAL DEVELOPMENT CORPORATION

LESSOR

 

TO

 

ACCURIDE ERIE, L.P.

LESSEE

 

 

Dated as of                        , 2005

 

--------------------------------------------------------------------------------


 

LEASE

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

Article I

 

 

 

 

 

Definitions

1

 

 

 

 

 

Article II

Lease, Effective Date, Lease Term and Rent

 

 

 

 

 

Section

2.1

 

Lease, Effective Date and Lease Term

2

Section

2.2

 

Rent

2

 

 

 

 

 

Article III

Section

3.1

 

Lessee’s Obligations Unconditional

2

 

 

 

 

 

Article IV

Maintenance, Taxes and Insurance

 

 

 

 

 

Section

4.1

 

Maintenance and Modification by Lessee

2

Section

4.2

 

Taxes, Governmental and Utility Charges

3

Section

4.3

 

Insurance Required

3

Section

4.4

 

Advances by Lessor

4

 

 

 

 

 

Article V

Damage, Destruction and Condemnation

 

 

 

 

 

Section

5.1

 

Damage and Destruction

4

Section

5.2

 

Condemnation

4

 

 

 

 

 

Article VI

Events of Default and Remedies

 

 

 

 

 

Section

6.1

 

Events of Default Defined

5

Section

6.2

 

Remedies on Default

6

Section

6.3

 

No Remedy Exclusive

6

Section

6.4

 

Attorneys’ Fees and Expenses

6

 

 

 

 

 

Article VII

Options in Favor of Lessee

 

 

 

 

 

Section

7.1

 

Option to Convert

6

Section

7.2

 

Option to Purchase

7

Section

7.3

 

Conveyance

7

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

 

Article VIII

Special Covenants and Conditions

 

 

 

 

 

Section

8.1

 

No Warranty of Condition or Suitability

7

Section

8.2

 

Sale or Assignment

7

Section

8.3

 

Sublease

7

Section

8.4

 

Quiet Enjoyment

7

Section

8.5

 

Memorandum of Lease

7

Section

8.6

 

Indemnification and Waiver of Claim

7

Section

8.7

 

Environmental Hazards

8

Section

8.8

 

Binding Effect

8

Section

8.9

 

Notices

8

Section

8.10

 

Entire Contract

9

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made and entered into as of March 31, 2005, between GREATER ERIE
INDUSTRIAL DEVELOPMENT CORPORATION, a Pennsylvania non-profit corporation, of
Erie County, Pennsylvania, Lessor

 

AND

 

ACCURIDE ERIE, L.P., a Delaware limited partnership, of Erie County,
Pennsylvania, Lessee.

 

WITNESSETH:

 

INTENDING TO BE LEGALLY BOUND HEREBY, and in consideration of the respective
representations and agreements hereinafter contained, the parties hereto agree
as follows (provided, that in the performance of the agreements of Lessor, any
obligations it may thereby incur for the payment of money shall not be a general
debt on its part, but shall be payable solely out of the proceeds derived from
this Lease and the insurance and condemnation awards as herein provided):

 

ARTICLE I

 

DEFINITIONS

 

The following words and phrases shall have the following meanings in this Lease
unless the context shall clearly require otherwise:

 

“Buildings” means those structures, buildings, and improvements and all other
facilities which are located on the Real Estate (as hereinafter defined).

 

“Initial Lease Term” means the first 5 years of the Lease Term.

 

“Lease Term” means the period of duration of this Lease as set forth in Section
2.1.

 

“Leased Premises” means the Real Estate (as hereinafter defined) together with
the Buildings and the Permanent Access Easement.

 

“Lessee” means Accuride Erie, L.P.

 

“Lessor” means Greater Erie Industrial Development Corporation.

 

“Permanent Access Easement” means a perpetual easement for pedestrian and
vehicular ingress to and egress from the Leased Premises, for utility purposes
and other purposes as further described in Exhibit “A” attached hereto and made
a part hereof.

 

“Real Estate” means all that certain piece or parcel of land located in the City
of Erie, County of Erie and State of Pennsylvania, as more particularly
described in Exhibit “B” attached hereto and made a part hereof, with all
easements and other rights related thereto.

 

ARTICLE II

 

LEASE, EFFECTIVE DATE, LEASE TERM AND RENT

 

Section 2.1             Lease, Effective Date and Lease Term.  Lessor hereby
demises and leases the Leased

 

1

--------------------------------------------------------------------------------


 

Premises to Lessee, together with the right to use, in common, with Lessor and
Lessor’s other permittees, the Permanent Access Easement, effective upon the
Lessor’s acquisition of the Leased Premises and subject to the provisions of
this Lease continuing for an initial term of five (5) years and being subject to
extension as set forth in Section 7.1 hereof.

 

Section 2.2             Rent.  Lessee agrees to pay to Lessor during the Lease
Term, the sum of One Dollar ($1.00) per year as rent, net of all costs of
maintenance, upkeep, repairs, replacements, insurance, utilities and taxes,
together with the Additional Rent set forth in Article IV hereinbelow.

 

ARTICLE III

 

LESSEE’S OBLIGATIONS UNCONDITIONAL

 

Section 3.1             The obligation of Lessee to pay the rental payments
required by Section 2.2 and to perform and observe all other agreements on its
part contained in this Lease, shall be absolute and unconditional.  During the
Lease Term, or any renewal thereof, Lessee:

 

(a)           Will not suspend or discontinue any payments provided in Section
2.2 or Article IV hereof,

 

(b)           Will perform and observe all its other agreements contained in
this Lease, and

 

(c)                                  Will not terminate the Lease during the
Lease Term for any reason or cause, including, without limitation, failure of
Lessor to perform any of its express or implied agreements herein after delivery
of possession, any failure of consideration, destruction of or damage to the
Buildings, commercial frustration of purpose, failure of consideration or any
change in the tax or other laws of the United States or the Commonwealth of
Pennsylvania or any political subdivisions of either.

 

ARTICLE IV

 

MAINTENANCE, TAXES AND INSURANCE

 

Section 4.1             Maintenance and Modifications of Leased Premises by
Lessee.  Lessee agrees that during the Lease Term it will at its own expense
keep the Leased Premises in the condition required by applicable law. Otherwise,
Lessee shall maintain the Premises in a condition satisfactory to it.  Lessee
may, also at its own expense, make from time to time any additions,
modifications or improvements to the Buildings that it may deem desirable for
its business purposes; provided that all such additions, modifications and
improvements to the building shall be located wholly within the boundary lines
of the Leased Premises.  All such additions, modifications, and improvements so
made by Lessee shall become a part of the Leased Premises; provided, Tenant may
remove and/or replace all or any portion of the Buildings as it may from time to
time choose in its sole discretion. Any real or personal property, machinery,
equipment, furniture or fixtures installed by Lessee as part of the Leased
Premises without expense to Lessor may be removed by Lessee at any time and from
time to time.  Lessee will not permit any mechanics’ or other liens to be
established or remain against the Leased Premises for labor or materials
furnished in connection with any additions, modifications, improvements,
repairs, renewals or replacements so made by it; provided, that, Lessee may in
good faith contest any mechanics’ or other liens filed or established against
the Leased Premises, and in such event may permit the items so contested to
remain undischarged or unsatisfied during the period of such contest and any
appeal therefrom. Lessor will cooperate fully with Lessee in any such contest.

 

Section 4.2             Taxes, Governmental and Utility Charges.

 

(a)                                  Lessee will pay to Lessor as Additional
Rent pursuant to Section 2.2 of this Lease, an amount equal to the ad valorem
taxes levied by any political or taxing subdivision of Pennsylvania upon

 

2

--------------------------------------------------------------------------------


 

the Leased Premises.  This Additional Rent shall be paid not later than the due
date of the taxes, and may be paid earlier subject to discount.

 

(b)                                 Lessee will pay as Additional Rent when they
become due, any taxes or governmental charges or assessments of any nature
lawfully levied against the Leased Premises or any activity conducted thereon.
Any and all such taxes and assessments may be paid directly to the political or
taxing subdivision levying the tax or assessment, and a receipt therefor
delivered to Lessor shall discharge Lessee’s obligation in connection
therewith.  Lessee will further pay any and all utility charges when they become
due.

 

(c)                                  Lessee may, at its expense and in its own
name or in the name of Lessor, contest in good faith any such taxes, assessments
or other charges, and may permit them to remain unpaid during such contest.  In
any such contest, Lessor will cooperate fully with Lessee.

 

Section 4.3                                      Insurance Required.

 

(a)                                  Throughout the Lease Term, the Lessee shall
keep the Leased Premises continuously insured against such risks as Lessee has
insured against during its prior occupancy of the Leased Premises, paying as the
same become due all premiums in respect thereto, including but not necessarily
limited to:

 

(1)                                  Insurance upon the repair or replacement
basis if available, and otherwise to the full insurable value of the insured
property as determined by a recognized insurer selected by Lessee, against the
loss or damage by fire and lightning, with uniform standard extended coverage
endorsement limited only as may be provided in the standard form of extended
coverage endorsement at the time in use in Pennsylvania.  This policy shall name
Lessor as additional insured, and

 

(2)                                  Comprehensive general liability insurance
in an amount of not less than one million dollars, naming Lessor as an
additional insured.

 

(b)                                 All insurance required by Section 4.3(a)
hereof shall be taken out and maintained in generally recognized responsible
insurance companies selected by the Lessee, and may be written with deductible
amounts satisfactory to Lessee.

 

All such policies or a certificate or certificates of the insurers that such
insurance is in force and effect, shall be deposited with Lessor prior to
expiration of any such policy, the Lessee shall furnish Lessor with evidence
satisfactory to it, that the policy has been renewed or replaced or is no longer
required by this Lease.

 

(c)                                  The Net Proceeds of the insurance carried
pursuant to Section 4.3(a) shall be applied as follows:  (1) the Net Proceeds of
the insurance required in Section 4.3(a)(1) shall be applied as provided in
Section 5.1 hereof, and (2) the Net Proceeds of the insurance required in
Section 4.3(a)(2) shall be applied for or toward the satisfaction of the
liability involved.

 

Section 4.4             Advances by Lessor.  In the event Lessee shall fail to
pay any of the items required by any portion of this Article IV to be paid by
Lessee, or shall fail to maintain and pay premiums for the full insurance
required, or shall fail to keep the Leased Premises in the condition required by
applicable law, Lessor may (but shall not be under any obligation to) take out
the required policies and pay the premiums thereon, or make the repairs,
renewals and replacements required to put the Leased Premises in compliance with
applicable law; and all amounts advanced therefor by Lessor shall become an
additional obligation of Lessee to the Lessor.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 

Section 5.1             Damage and Destruction.

 

(a)                                  If during the Lease Term, and unless Lessee
shall have elected to exercise its option to purchase under Section 7.2 hereof,
the Leased Premises is destroyed or damaged by casualty, then all proceeds of
insurance shall be paid to and held by an escrow agent mutually acceptable to
Lessor and Lessee, whereupon Lessee will promptly proceed to either (1) repair
or rebuild the property to substantially the same condition as prior to the
casualty, or (2) demolish all Buildings affected by the casualty which Lessee
elects not to repair or rebuild. The escrow agent shall apply as much as
necessary of the insurance proceeds to the payment of the cost of such repair or
demolition. Any balance of the insurance proceeds remaining after such repair or
demolition shall be paid to Lessee.

 

Section 5.2             Condemnation.  Unless Lessee shall exercise its option
to purchase pursuant to Section 7.2 hereof, if title to or any interest in the
Leased Premises or any part thereof shall be taken under exercise of the power
of eminent domain, Lessee shall not be relieved of its obligation to make the
rental payments specified in Section 2.2 hereof.  Lessor will cause the Net
Proceeds received by it, from any award in such eminent domain proceedings, to
be paid to Lessee.

 

Lessor shall cooperate fully with Lessee in any condemnation proceeding, and
will not settle or consent to the settlement of any prospective or pending
condemnation proceedings without the written consent of Lessee.

 

ARTICLE VI

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 6.1             Events of Default Defined.  The following shall be
“events of default” under this agreement and the terms “event of default” or
“default” shall mean, whenever they are used in this Lease, any one or more of
the following events:

 

(a)                                  Failure by Lessee to pay the rents required
to be paid under Section 2.2 hereof upon the dates specified in said Section
which failure to pay is not cured within ten (10) business days of Lessee’s
receipt of Lessor’s written notice of such failure.

 

(b)                                 Failure by the Lessee to observe and perform
any covenant, condition or agreement on its part to be observed or performed,
other than as referred to in subsection (a) of this Section, for a period of
thirty days after written notice, specifying such failure and requesting that it
be remedied, given to Lessee by Lessor, unless Lessor shall agree in writing to
an extension of such time prior to its expiration.

 

(c)                                  The dissolution or liquidation of Lessee or
the filing by Lessee of a voluntary petition in bankruptcy, or failure by Lessee
promptly to lift any execution, garnishment or attachment of such consequence as
will impair its ability to carry on its operations at the Leased Premises, or
the commission by the Lessee of any act of bankruptcy, or adjudication of Lessee
as a bankrupt, or assignment by Lessee for the benefit of its creditors, or the
entry by Lessee into an agreement of composition with its creditors, or the
approval by a court of competent jurisdiction of a petition applicable to Lessee
in any proceeding for its reorganization instituted under the provisions of the

 

4

--------------------------------------------------------------------------------


 

general bankruptcy act, as amended, or under any similar act which may hereafter
be enacted.

 

(d)                                 The Lessee’s breach of any of the following
agreements: Kaiser Property Environmental Matters Agreement dated March 31, 2005
(“Environmental Matters Agreement”), the Agreement Regarding Erie Property dated
March 31, 2005 (“Erie Property Agreement”), and the Erie Property Insurance
Agreement dated March 31, 2005 (“Insurance Agreement”); which breach(es) is not
cured within sixty (60) business days of Lessee’s receipt of Lessor’s written
notice of such failure.

 

The foregoing provisions of this Section are subject to the following
limitations:  If by reason of force majeure Lessee is unable in whole or in part
to carry out its agreements on its part herein contained, other than the
obligations on the part of the Lessee contained in Article II and Section 4.2
and 4.3 hereof, the Lessee shall not be deemed in default during the continuance
of such inability.  The term “force majeure” as used herein shall mean, without
limitation, the following:  acts of God; strikes, lockouts or other industrial
disturbances; acts of public enemies; orders of any kind of the government of
the United States of Pennsylvania or any of their departments, agencies, or
officials, or any civil or military authority; insurrections; riots; epidemics;
landslides; lightning; earthquake; fire; hurricanes; storms; floods; washouts;
droughts; arrests; restraint of government and people; civil disturbances;
explosions; breakage or accident to machinery, transmission pipes or canals;
partial or entire failure of utilities; or any other cause or event not
reasonably within the control of Lessee.  Lessee agrees, however, to remedy with
all reasonable dispatch the cause or causes preventing Lessee from carrying out
its agreements; provided, that the settlement of strikes, lockouts and other
industrial disturbances shall be entirely within the discretion of Lessee, and
Lessee shall not be required to make settlement of strikes, lockouts and other
industrial disturbances by acceding to the demands of the opposing party or
parties when such course is in the judgment of Lessee unfavorable to Lessee.

 

Section 6.2             Remedies on Default.  Whenever any event of default
referred to in Section 6.1 hereof shall have happened and be subsisting, Lessor
may take any one or more of the following remedial steps:

 

(a)                                  Lessor may, at its option, convey the
Leased Premises to the Lessee (unless an alternative person or entity has been
designated by Lessee to receive the Leased Premises) by deed of Special Warranty
whereupon Lessee shall pay to Lessor any realty transfer taxes due, and all
further obligations of either party hereunder shall cease, other than the
obligation of Lessee to make all outstanding payments or reimbursements due
under Article IV hereof.

 

(b)                                 Lessor may take whatever action at law or in
equity appears necessary or desirable to collect the rent and additional rent
then due and thereafter to become due, or to enforce performance and observance
of any obligation, agreement or covenant of Lessee under this agreement.

 

Section 6.3             No Remedy Exclusive.  No remedy herein conferred upon or
reserved to Lessor is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Agreement or now or hereafter
existing at law or in equity or by statute.  No delay or omission to exercise
any right or power accruing upon any default shall impair any such right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  In
order to entitle Lessor to exercise any remedy reserved to it in this Article,
it shall not be necessary to give any notice, other than such notice as may be
herein expressly required.

 

Section 6.4             Attorneys’ Fees and Expenses.  In the event Lessee
should default under any of the provisions of this Lease and Lessor should
employ attorneys or incur other expenses for the collection of rent or the
enforcement of performance or observance of any obligation or agreement on the
part of Lessee herein contained, Lessee agrees that it will on demand therefor
pay to Lessor the reasonable fees of such attorneys and such other

 

5

--------------------------------------------------------------------------------


 

expenses so incurred by Lessor.

 

ARTICLE VII

 

OPTIONS IN FAVOR OF LESSEE

 

Section 7.1             Option to Convert. At any time during the Initial Lease
Term, Lessee, or its designee, shall have the option to take title to the
Buildings and convert this Lease to a ground lease (on the same terms and
conditions) and extend the Lease Term for an additional fifty (50) years. Lessee
shall exercise such option by written notice to Lessor. Failure of Lessee to
exercise this option prior to the expiration of the Initial Lease Term shall be
deemed to constitute an automatic exercise of this option as of the last day of
the Initial Lease Term. At the expiration of the fifty (50) year term of the
ground lease, Lessor shall have the option to either (1) retain title to the
Real Estate, and if such option is chosen, Lessee shall convey title to all
Buildings and other Improvements on the Real Estate to Lessor for no additional
consideration; or (2) only if Lessor is in compliance with the Agreement
Regarding Erie Property, the Kaiser Property Environmental Matters Agreement and
the Erie Property Insurance Agreement, convey title to the Real Estate and also
for title to the area encompassed by the Permanent Access Easement to Lessee for
no additional consideration.

 

Section 7.2             Option to Purchase. At any time during the Initial Lease
Term, or any extension or renewal thereof, or during the period of any ground
lease as set forth in Section 7.1 above Lessee or its designee shall have the
option to purchase the Leased Premises, including all Real Estate and fee title
to the area encompassed by the Permanent Easement and all Buildings and
Improvements associated with the Leased Premises, including the area encompassed
by the Permanent Access Easement, for no additional consideration except closing
costs and transfer taxes, if any, said option to be exercised by written notice
to Lessor.

 

Section 7.3             Conveyance. Upon valid exercise of the options set forth
in Sections 7.1 or 7.2, Lessor shall convey title to the Buildings and/or Real
Estate to Lessee by Special Warranty Deed, and/or Bill of Sale and/or such other
instruments as are satisfactory to and reasonably requested by Lessee, subject
only to such permitted encumbrances and liens as may have been created by
Lessee.

 

ARTICLE VIII

 

SPECIAL COVENANTS AND CONDITIONS

 

Section 8.1             No Warranty of Condition or Suitability.  Lessor makes
no warranty, either express or implied, as to the condition of the Leased
Premises or that it will be suitable for Lessee’s purpose or needs.  Lessee
releases Lessor from, agrees that Lessor shall not be liable for and agrees to
hold Lessor harmless against, any loss or damage to property or any injury to or
death of any person, in each case occurring during the Lease Term (as it may be
extended pursuant to Section 7.1), that may be occasioned by any cause
whatsoever pertaining to the Leased Premises or the use thereof. This
indemnification and hold harmless, which shall survive the transfer of the deed
under Section 7.2 or otherwise, shall not extend to environmental conditions or
contamination of the Premises, except with respect to asbestos located within
the Buildings.

 

Section 8.2.            Sale or Assignment.  This Lease shall not be subject to
sale or assignment by Lessee except with the advance written consent of Lessor,
which consent shall not be unreasonably withheld. Any unauthorized sale or
assignment shall be void.  Consent of Lessor to any sale or assignment shall not
relieve Lessee of its liabilities hereunder.

 

Section 8.3.            Sublease.  The Lessee may sublease the Leased Premises,
in whole or in part, without the consent of Lessor, however no such Sublease
shall relieve Lessee of its liabilities hereunder.

 

6

--------------------------------------------------------------------------------


 

Section 8.4.            Quiet Enjoyment.  Provided Lessee complies with all of
the terms of this Lease, Lessor covenants that Lessee shall have continuous,
peaceable, uninterrupted, and exclusive possession and quiet enjoyment of the
Leased Premises during the term of this Lease.

 

Section 8.5.            Memorandum of Lease.  A Memorandum of this Lease
Agreement may be recorded in the Office of the Recorder of Deeds in and for Erie
County, Pennsylvania.

 

Section 8.6.            Indemnification and Waiver of Claim.  Subject to the
terms and conditions set forth in the Agreements referred to in Section 8.10
hereof, Lessee agrees as follows:

 

(a)  Lessee will defend and, except to the extent caused by the negligence or
willful acts or omissions of Lessor or any of its agents, servants, contractors
and employees, will indemnify Lessor and save it harmless from and against any
and all claims, actions, damages, liability, and expense (including, but not
limited to, attorney’s fees and disbursements) in connection with the loss of
life, personal injury, or damage to property or business (any of the foregoing,
a “Loss”) arising from, related to, or in connection with the occupancy or use
by Lessee of the Leased Premises or any part of Lessor’s property or occasioned
wholly or in part by act or omission of Lessee, its contractors, subcontractors,
subtenants, agents, servants, or employees, provided that such Loss occurs
during the Lease Term (as it may be extended pursuant to Section 7.1 hereof). 
Lessee shall pay all costs, expenses and reasonable attorney’s fees that may be
expended or incurred by Lessor in successfully enforcing the covenants and
agreements of this Lease.

 

(b)  Unless caused by the negligent or willful acts or omissions of the Lessor
or any of its agents, servants, contractors and employees, neither Lessor, its
agents, servants, employees or contractors shall be liable for, and Lessee, in
consideration of Lessor’s execution of this Lease, hereby releases all claims
for loss of life, personal injury or damage to property or business sustained by
Lessee or any person claiming through Lessee resulting from any fire, accident,
occurrence or condition in or upon the Leased Premises or any part thereof,
including, but not limited to, such claims for loss of life, personal injury or
damage to property.

 

Section 8.7.            Environmental Hazards. Subject to the terms and
conditions as set forth in the Agreements referred to in Section 8.10 hereof,
Lessee agrees as follows:

 

(a)           Lessee agrees to indemnify and hold harmless Lessor from any and
all claims, charges, damages, fines, judgments, penalties, costs (including any
and all investigation, clean-up, removal or restoration costs mandated by
federal, state or local agencies or political subdivisions), liabilities or
losses (including, without limitation, any and all sums paid for settlement of
claims, attorneys fees, consultant and expert fees) arising during or after the
Lease term and arising out of, based upon or in connection with or by reason of
Lessee’s operation or use of the Leased Premises, or the negligence, willful
misconduct or other acts or omissions of Lessee, or any contamination or
hazardous substances existing on the Leased Premises after the date of this
Lease caused by the activities of Lessee, and/or its agents, employees,
contractors, or invitees during the term of the Lease, unless the hazardous
substances are present as a result of the negligence, willful misconduct, or
other acts or omissions of Lessor, its agents, employees, or contractors.

 

(b)           As used herein, “Hazardous Substances” means any substance which
is toxic, ignitable, reactive, or corrosive and which is regulated by any local
government, the State of Pennsylvania, or the United States government.
“Hazardous Substances” also includes any and all material or substances which
are defined as “residual waste,” “hazardous waste,” or a “hazardous substance”
pursuant to state, federal or local government law. “Hazardous substance” also
includes but is not restricted to, asbestos, polychlorinated biphenyls (PCBs),
and petroleum products.

 

(c)           The indemnities contained herein shall survive the termination or
expiration of this Lease.

 

Section 8.8.            Binding Effect. This Lease shall extend to and be
binding upon the parties hereto, their heirs, successors and assigns.

 

7

--------------------------------------------------------------------------------


 

Section 8.9.            Notices. Any notice from one party to the other
hereunder shall be in writing and shall be deemed to have been fully given if
delivered personally or mailed enclosed in a certified post paid envelope
addressed to the respective addresses stated below:

 

To the Lessor at:

5240 Knowledge Parkway

 

Erie, PA 16510

 

Attn: President

 

 

To the Lessee at:

7140 Office Circle

 

Evansville, IN 47725

 

Attn: General Counsel

 

Section 8.10.          Entire Contract. This Lease Agreement constitutes the
entire contract between the parties hereto with respect to the leasing of the
Leased Premises by Lessee from Lessor and there are no other understandings,
promises, representations or warranties, oral or written, relating to the
subject matter of this Lease Agreement, which shall be deemed to exist or to
bind any of the parties hereto, their respective heirs, executors,
administrators, successors or assigns, except as set forth herein. Nonetheless,
the parties hereto agree that this Lease is being entered into in conjunction
with the Environmental Matters Agreement, Erie Property Agreement and the
Insurance Agreement, and that certain of the terms and conditions of those
agreements will affect the Leased Premises and the parties’ respective rights
with respect thereto.  No amendment, change or addition to this Lease Agreement
shall be binding upon Lessor or Lessee unless reduced to writing and signed by
both parties.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Agreement to be executed
as of the day and year first above written.

 

 

ATTEST:

GREATER ERIE INDUSTRIAL DEVELOPMENT

 

CORPORATION, Lessor

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

ATTEST:

ACCURIDE ERIE, L.P., Lessee

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION - PARCEL “A” - “PLANT PARCEL”

 

Beginning at an iron pin found at the intersection of the south line of
East 12th Street (variable width right-of-way) and the east line East Avenue
(80’ right-of-way);

 

THENCE North 64 degrees 01 minutes 35 seconds East, along the south line of
East 12th Street, a distance of 1489.74’ to a point;

 

THENCE South 26 degrees 42 minutes 30 seconds East, a distance of 476.25’ to a
point;

 

THENCE South 63 degrees 33 minutes 33 seconds West, a distance of 330.73’ to a
point;

 

THENCE South 26 degrees 26 minutes 27 seconds East, a distance of 44.49’ to a
point;

 

THENCE, South 63 degrees 33 minutes 33 seconds West, a distance of 140.47’ to a
point;

 

THENCE South 26 degrees 26 minutes 27 seconds East, a distance of 30.13’ to a
point;

 

THENCE South 63 degrees 33 minutes 33 seconds West, a distance of 351.60’ to a
point in the east line of land conveyed to Limco, Inc., by deed recorded in Erie
County Record Book 540, Page 1258;

 

THENCE North 26 degrees 23 minutes 30 seconds West, along the east line of
Limco, Inc., a distance of 59.51’ to an iron survey point, found;

 

THENCE South 63 degrees 38 minutes 00 seconds West, continuing along said land
of Limco, Inc., a distance of 670.19’ to a monument found in the east line of
the aforementioned East Avenue;

 

THENCE North 26 degrees 19 minutes 00 seconds West, continuing along said land
of Limco, Inc., a distance of 670.19’ to a monument found in the east line of
the aforementioned East Avenue;

 

THENCE North 26 degrees 19 minutes 21 seconds West, along the east line of East
Avenue, a distance of 502.63’ to the point of beginning.

 

Containing a total of 17.484 acres of land.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION - “OPTION PARCEL”

 

Beginning at a monument found in the north line of the Conrail Right-of-Way at
the southeast corner of land conveyed to Limco, Inc., by deed recorded in Erie
County Record Book 540, Page 1258;

 

THENCE North 26 degrees 23 minutes 30 seconds West, along the east line of
Limco, Inc., a distance of 243.51’ to a point;

 

THENCE North 63 degrees 33 minutes 33 seconds East, a distance of 351.60’ to a
point;

 

THENCE North 26 degrees 26 minutes 27 seconds West, a distance of 30.13’ to a
point;

 

THENCE North 63 degrees 33 minutes 33 seconds East, a distance of 140.47’ to a
point;

 

THENCE North 26 degrees 26 minutes 27 seconds West, a distance of 44.49’ to a
point;

 

THENCE North 63 degrees 33 minutes 33 seconds East, a distance of 330.73’ to a
point;

 

THENCE South 26 degrees 42 minutes 30 seconds East, a distance of 310.52’ to a
point in the north line of the Conrail Right-of-Way;

 

THENCE South 63 degrees 33 minutes 33 seconds West, along the north line of the
Conrail Right-of-Way, a distance of 694.47’ to a point;

 

THENCE South 26 degrees 26 minutes 27 seconds East, continuing along the Conrail
Right-of-Way, a distance of 7.61’ to a point;

 

THENCE South 63 degrees 33 minutes 33 seconds West, continuing along the north
line of the Conrail Right-of-Way, 130.00’ to the point of beginning.

 

Containing a total of 5.148 acres of land, and being a part of the “Parcel B”
area, as shown.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------